                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

KEVIN McGRAW,

                                            JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                   18-cv-950-jdp
v.

DIVINE ORDERS CATERING LLC and
LAVERNE M. BUCHANAN,

      Defendants.




      IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.

           /s/                                        12/20/2018

           Peter Oppeneer, Clerk of Court                   Date
